Case 1:19-cv-24597-DLG Document 1 Entered on FLSD Docket 11/06/2019 Page 1 of 9



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                                         CASE NO.:


 AMADO DIAZ,

        Plaintiff,

 v.

 BCA FINANCIAL SERVICES, INC., and
 MOUNT SINAI MEDICAL CENTER OF
 FLORIDA, INC.,

       Defendants.
 _______________________________________/

                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                INJUNCTIVE RELIEF SOUGHT

        Plaintiff AMADO DIAZ (“Plaintiff”) sues Defendant BCA FINANCIAL SERVICES,

 INC. and Defendant MOUNT SINAI MEDICAL CENTER OF FLORIDA, INC. (collectively, the

 “Defendants”) for violations of 15 U.S.C §1692 et seq., the Fair Debt Collection Practices Act

 (“FDCPA”), and Fla. Stat. § 559.55 et seq., the Florida Consumer Collection Practices Act

 (“FCCPA”).

                                          JURISDICTION AND VENUE

        1.         Jurisdiction of this Court arises under 15 U.S.C. §1692k(d), 28 U.S.C. § 1331, and

 28 U.S.C. § 1337.

        2.         Supplemental jurisdiction exists for the claims arising under FCCPA pursuant to

 28 U.S.C. §1367.

        3.         Venue in this District is proper because Plaintiff resides here, Defendants transacts

 business here, and the complained conduct of Defendants occurred here.


                                                                                                                 PAGE | 1 of 9
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 1:19-cv-24597-DLG Document 1 Entered on FLSD Docket 11/06/2019 Page 2 of 9



                                                           PARTIES

         4.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Miami-

 Dade, Florida.

         5.         Defendant BCA Financial Services, Inc. (“Defendant-DC”) is a Florida

 corporation, with its principal place of business located in Miami, Florida.

         6.         Defendant-DC engages in interstate commerce by regularly using telephone and

 mail in a business whose principal purpose is the collection of debts.

         7.         At all times material, Defendant-DC was acting as a debt collector in respect to the

 collection of Plaintiff’s debts.

         8.         Defendant Mount Sinai Medical Center of Florida, Inc. (“Defendant-Creditor”) is

 a Florida Corporation, with its principal place of business located in Miami Beach, Florida.

         9.         At all times material, Defendant-Creditor was the creditor of the debts Defendant-

 DC sought to collect from Plaintiff.

                                           DEMAND FOR JURY TRIAL

         10.        Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                             FACTUAL ALLEGATIONS

         11.        On or about February 23, 2018, Plaintiff suffered an accident and related injuries

 in the course and scope of Plaintiff’s employment that required medical treatment and/or services

 (the “Medical Services”).

         12.        A portion of the required Medical Services were provided by Defendant-Creditor.

         13.        At the time Defendant-Creditor provided and/or rendered its (Defendant-

 Creditor’s) respective Medical Services to Plaintiff, Plaintiff informed Defendant-Creditor that the

 injuries for which Plaintiff required medical treatment and/or services, i.e., the Medical Services,

                                                                                                                  PAGE | 2 of 9
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 1:19-cv-24597-DLG Document 1 Entered on FLSD Docket 11/06/2019 Page 3 of 9



 were due to an accident and subsequent injuries that occurred within the course and scope of

 Plaintiff’s employment.

          14.     Defendant-Creditor charged a fee for the provision of its (Defendant-Creditor’s)

 respective Medical Services (the “Consumer Debt”).

          15.     The Consumer Debt arose from Plaintiff’s work-related accident and injuries.

          16.     On a date better known by Defendant-DC, Defendant-DC began attempting to

 collect the Consumer Debt from Plaintiff.

          17.     Defendant-DC is a business entity engaged in the business of soliciting consumer

 debts for collection.

          18.     Defendant-DC is a business entity engaged in the business of collecting consumer

 debts.

          19.     Defendant-DC regularly collects or attempts to collect, directly or indirectly, debts

 owed or due or asserted to be owed or due another.

          20.     Defendant-DC is registered with the Florida Office of Financial Regulation as a

 “Consumer Collection Agency.”

          21.     Defendant-DC’s “Consumer Collection Agency” license number is CCA0900207.

          22.     Defendant-DC maintains all the records specified in Rule 69V-180.080, Florida

 Administrative Code.

          23.     The records specified by Rule 69V-180.080, Florida Administrative Code, of which

 Defendant-DC does maintain, are current to within one week of the current date.

          24.     On a date better known to Defendant-DC, Defendant-DC sent a collection letter,

 internally dated October 23, 2019, to Plaintiff (the “Collection Letter”) in an attempt to collect the

 Consumer Debt. A copy of the Collection Letter is attached hereto as Exhibit “A.”

                                                                                                                PAGE | 3 of 9
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 1:19-cv-24597-DLG Document 1 Entered on FLSD Docket 11/06/2019 Page 4 of 9



         25.     The Collection Letter is a communication from Defendant-DC to Plaintiff in

 connection with the collection of a debt.

         26.     The Collection Letter represents an action to collect a debt by Defendant-DC.

                                         COUNT I.
                         VIOLATION OF 15 U.S.C. § 1692e & § 1692e(2)(A)
                                   (against Defendant-DC)

         27.     Plaintiff incorporates by reference paragraphs 1-26 of this Complaint as though

 fully stated herein.

         28.     Pursuant to Fla. Stat. § 440.13(2)(a), an injured employee is entitled to “such

 medically necessary remedial treatment, care, and attendance for such period as the nature of the

 injury or the process of the recovery may require….”

         29.     Pursuant to Fla. Stat. § 440.13(13)(a), “[a] health care provider may not collect or

 receive a fee from an injured employee within this state, except as otherwise provided by this

 chapter. Such providers have recourse against the employee or carrier for payment for services

 rendered in accordance with this chapter.”

         30.     An employee is shielded from liability in any dispute between the employer or

 carrier and health care provider regarding reimbursement for the employee’s authorized medical

 or psychological treatment. See generally Fla. Stat. § 440.13.

         31.     Section 1692e of the FDCPA prohibits the use of “false, deceptive, or misleading

 representation or means in connection with the collection of any debt.” 15 U.S.C. §1692e. The

 sixteen subsections of §1692e set forth a non-exhaustive list of practices that fall within this ban,

 including, but not limited to: “[t]he false representation of the character, amount, or legal status

 of any debt.” 15 U.S.C. 1692e(2)(A). (emphasis added).




                                                                                                               PAGE | 4 of 9
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 1:19-cv-24597-DLG Document 1 Entered on FLSD Docket 11/06/2019 Page 5 of 9



         32.     As stated above, Defendant-DC mailed the Collection Letter to Plaintiff in an

 attempt to collect the Consumer Debt. The Collection Letter, however, causes the least

 sophisticated consumer to believe that he or she is otherwise responsible for the repayment of the

 Consumer Debt. Here, Plaintiff is not liable or otherwise responsible for the payment of the

 medical services rendered by Defendant-Creditor, as such medical services were rendered to

 Plaintiff as a result of a work-related injury sustained by Plaintiff.

         33.     As such, by mailing the Collection Letter to Plaintiff in an attempt to collect the

 Consumer Debt, Defendant-DC falsely misrepresented Plaintiff’s obligation with respect to the

 Consumer Debt. For example, by and through the Collection Letter, Defendant-DC wrongfully

 causes the least sophisticated consumer to falsely believe that he or she was responsible for the

 repayment of the Consumer Debt.

         34.     Thus, in light of the above, Defendant-DC violated § 1692e and § 1692e(2)(A) of

 the FDCPA by mailing the Collection Letter to Plaintiff in an attempt to collect the Consumer

 Debt.

         35.     WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

 against Defendant-DC, awarding Plaintiff the following relief:

                 (a)       Statutory damages as provided by 15 U.S.C. §1692k;

                 (b)       Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. §1692k; and

                 (c)       Any other relief that this Court deems appropriate under the circumstances.

                                            COUNT II.
                                VIOLATION OF FLA. STAT. § 559.72(9)
                                      (against Defendant-DC)

         36.     Plaintiff incorporates by reference paragraphs 1-26 of this Complaint as though

 fully stated herein.

                                                                                                               PAGE | 5 of 9
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 1:19-cv-24597-DLG Document 1 Entered on FLSD Docket 11/06/2019 Page 6 of 9



        37.      Pursuant to Fla. Stat. § 440.13(2)(a), an injured employee is entitled to “such

 medically necessary remedial treatment, care, and attendance for such period as the nature of the

 injury or the process of the recovery may require….”

        38.      Pursuant to Fla. Stat. § 440.13(13)(a), “[a] health care provider may not collect or

 receive a fee from an injured employee within this state, except as otherwise provided by this

 chapter. Such providers have recourse against the employee or carrier for payment for services

 rendered in accordance with this chapter.”

        39.      An employee is shielded from liability in any dispute between the employer or

 carrier and health care provider regarding reimbursement for the employee’s authorized medical

 or psychological treatment. See generally Fla. Stat. § 440.13.

        40.      Pursuant to § 559.72(9) of the FCCPA, in collecting consumer debts, no person

 shall: “[c]laim, attempt, or threaten to enforce a debt when such person knows that the debt is not

 legitimate, or assert the existence of some other legal right when such person knows that the right

 does not exist.” Fla Stat. § 559.72(9) (emphasis added).

        41.      Here, Defendant-DC knew that the Consumer Debt was the result of an accident

 and injuries sustained by Plaintiff in the course and scope of Plaintiff’s employment. Moreover,

 Defendant-DC knew Defendant-Creditor could not collect or receive a fee from an injured

 employee within the state of Florida except as otherwise explicitly permitted by Florida statute,

 and Defendant-DC knew that an employee is shielded from liability in any dispute between the

 employer or carrier and health care provider regarding reimbursement for the employee’s

 authorized medical or psychological treatment.

        42.      Despite knowing that Defendant-Creditor did not have any entitlement or authority

 to collect the Consumer Debt from Plaintiff directly, Defendant-DC mailed the Collection Letter

                                                                                                               PAGE | 6 of 9
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 1:19-cv-24597-DLG Document 1 Entered on FLSD Docket 11/06/2019 Page 7 of 9



 to Plaintiff in an attempt to collect the Consumer Debt. Thus, in light of the above, Defendant-DC

 violated § 559.72(9) of the FCCPA by mailing the Collection Letter to Plaintiff.

         43.     WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

 against Defendant-DC, awarding Plaintiff the following relief:

                 (a)       Statutory damages as provided under Fla. Stat. §559.77(2);

                 (b)       An injunction prohibiting Defendant-DC from engaging in further
                           collection activities directed at Plaintiff that are in violation of the FCCPA;

                 (c)       Costs and reasonable attorneys’ fees pursuant to Fla. Stat. §559.77(2); and

                 (d)       Any other relief that this Court deems appropriate under the circumstances.

                                             COUNT III.
                                VIOLATION OF FLA. STAT. § 559.72(5)
                                     (against Defendant-Creditor)

         44.     Plaintiff incorporates by reference paragraphs 1-26 of this Complaint as though

 fully stated herein.

         45.     Pursuant to Fla. Stat. § 440.13(2)(a), an injured employee is entitled to “such

 medically necessary remedial treatment, care, and attendance for such period as the nature of the

 injury or the process of the recovery may require….”

         46.     Pursuant to Fla. Stat. § 440.13(13)(a), “[a] health care provider may not collect or

 receive a fee from an injured employee within this state, except as otherwise provided by this

 chapter. Such providers have recourse against the employee or carrier for payment for services

 rendered in accordance with this chapter.”

         47.     An employee is shielded from liability in any dispute between the employer or

 carrier and health care provider regarding reimbursement for the employee’s authorized medical

 or psychological treatment. See generally Fla. Stat. § 440.13.


                                                                                                               PAGE | 7 of 9
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 1:19-cv-24597-DLG Document 1 Entered on FLSD Docket 11/06/2019 Page 8 of 9



        48.      Pursuant to § 559.72(5) of the FCCPA, in collecting consumer debts, no person

 shall: “[d]isclose to a person other than the debtor or her or his family information affecting the

 debtor’s reputation, whether or not for credit worthiness, with knowledge or reason to know that

 the other person does not have a legitimate business need for the information or that the

 information is false.” Fla Stat. § 559.72(5) (emphasis added).

        49.      49.       As stated above, the Consumer Debt is the result of an accident and injuries

 sustained by Plaintiff in the course and scope of Plaintiff’s employment. Defendant-Creditor knew

 that Plaintiff’s injuries were the result an accident and injuries sustained by Plaintiff in the course

 and scope of his employment, as such information as relayed to Defendant-Creditor at the time

 Defendant-Creditor provided and/or rendered its (Defendant-Creditor’s) respective Medical

 Services to Plaintiff. As such, Defendant-Creditor knew that it (Defendant-Creditor) could not

 collect or receive a fee from an injured employee within the state of Florida, and Defendant-

 Creditor knew that an employee is shielded from liability in any dispute between the employer or

 carrier and health care provider regarding reimbursement for the employee’s authorized medical

 or psychological treatment.

        50.      Despite knowing that it (Defendant-Creditor) did not have any entitlement or

 authority to collect the Consumer Debt from Plaintiff, Defendant-Creditor, nevertheless, referred

 the collection of the Consumer Debt to Defendant-DC. In so doing, Defendant-Creditor knowingly

 disclosed to Defendant-DC information affecting Plaintiff’s reputation that Defendant-DC did not

 have a legitimate business need for and/or information that was false.

        51.      Thus, in light of the above, Defendant-Creditor violated § 559.72(5) of the FCCPA

 by referring the collection of the Consumer Debt to Defendant-DC for collection.




                                                                                                               PAGE | 8 of 9
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 1:19-cv-24597-DLG Document 1 Entered on FLSD Docket 11/06/2019 Page 9 of 9



        52.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

 against Defendant-Creditor, awarding Plaintiff the following relief:

                 (a)       Statutory damages as provided under Fla. Stat. §559.77(2);

                 (b)       An injunction prohibiting Defendant-Creditor from engaging in further
                           collection activities directed at Plaintiff that are in violation of the FCCPA;

                 (c)       Costs and reasonable attorneys’ fees pursuant to Fla. Stat. §559.77(2); and

                 (d)       Any other relief that this Court deems appropriate under the circumstances.

        DATED: November 6, 2019
                                                               Respectfully Submitted,

                                                                /s/ Jibrael S. Hindi                                   .
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259
                                                               E-mail:      jibrael@jibraellaw.com
                                                               THOMAS J. PATTI, ESQ.
                                                               Florida Bar No.: 118377
                                                               E-mail:      tom@jibraellaw.com
                                                               THE LAW OFFICES OF JIBRAEL S. HINDI
                                                               110 SE 6th Street, Suite 1744
                                                               Fort Lauderdale, Florida 33301
                                                               Phone:       954-907-1136
                                                               Fax:         855-529-9540

                                                               PAUL A. HERMAN, ESQ.
                                                               Florida Bar No.: 405175
                                                               E-mail: paul@consumeradvocatelaw.com
                                                               CONSUMER ADVOCATES LAW GROUP, PLLC
                                                               4801 Linton Blvd., Suite 11A-560
                                                               Delray Beach, Florida 33445
                                                               Phone:     (561) 236-8851
                                                               Fax:       (561) 431-2352

                                                               JOEL A. BROWN, ESQ.
                                                               Florida Bar No.: 66575
                                                               E-mail: joel.brown@friedmanandbrown.com
                                                               FRIEDMAN & BROWN, LLC
                                                               3323 NW 55th Street
                                                               Fort Lauderdale, Florida 33309
                                                               Phone:     (954) 966-0111

                                                               COUNSEL FOR PLAINTIFF

                                                                                                               PAGE | 9 of 9
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
